Citation Nr: 1740896	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  15-42 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether discontinuance of the 100 percent evaluation for service-connected residuals of prostate cancer, effective February 1, 2014, was proper.

2.  Entitlement to special monthly compensation (SMC) based upon housebound criteria, to include whether the discontinuance effective February 1, 2015, was proper.

3.  Entitlement to an increased disability rating for residuals of prostate cancer from February 1, 2014, evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the evaluation for service-connected residuals of prostate cancer from 100 percent to 20 percent.  The Veteran disagreed with the reduction and perfected a timely appeal in November 2015.

Concerning the reduction, the Board notes that this matter does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  The Veteran in this case challenged the reduction of his disability rating for prostate cancer.  However, the rationale provided by the RO, during the appeal period, discussed the claim as one for increase.  Specifically, in the September 2015 statement of the case (SOC), the RO indicated that the criteria for a rating in excess of 20 percent had not been met.  Moreover, the Veteran has repeatedly offered argument concerning the current severity of his prostate cancer residuals.  Accordingly, the Board has characterized the issues as including an increased rating claim.

The Court has held that a claim for a TDIU is an element of a claim for a higher initial rating or increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has asserted entitlement to a TDIU during the appeal period, the Board finds that the issue of entitlement to a TDIU has been raised together with the claim for an increased rating for prostate cancer.  See, e.g., the VA Form 9 dated November 2015.  Therefore, the Board must also consider the Veteran's entitlement to a TDIU.

The Board notes that the Veteran was in receipt of SMC based upon housebound criteria from November 25, 2009 as a result of the 100 percent rating awarded for his residuals of prostate cancer and his additional disabilities combining to an evaluation of 60 percent or higher.  See the rating decision dated July 2011; see also 38 C.F.R. § 3.350(i)(1).  His SMC based upon housebound status was discontinued in a December 2014 rating decision, based upon the rating reduction for prostate cancer from 100 percent to 20 percent; a November 2015 rating decision corrected the effective date of the discontinuance to February 1, 2015.  Although the Veteran did not expressly disagree with the discontinuance of the SMC until the August 2017 Appellant's Brief, the Board recognizes that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the issue of entitlement to SMC based on housebound criteria, to include the propriety of the discontinuance effective February 1, 2015, is before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for prostate cancer, entitlement to SMC for housebound criteria to include the propriety of discontinuance effective February 1, 2015, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The discontinuance of the 100 percent evaluation for prostate cancer is not a formal rating reduction in this case, as the "reduction" was by operation of law in accordance with 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528.

2.  The procedural requirements of 38 C.F.R. § 3.105(e) were properly and appropriately completed in this case.

3.  Following February 1, 2014, the evidence of record does not demonstrate that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy; had any continued active malignancy of his genitourinary system; or, had any local recurrence or metastasis of his prostate cancer, such that continued application of a 100 percent evaluation for residuals of prostate cancer were appropriate under 38 C.F.R. § 4.115b, DC 7528.


CONCLUSION OF LAW

The discontinuance of the 100 percent evaluation for residuals of prostate cancer effective February 1, 2014, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.7, 4.115b, DC 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Discontinuance

From November 25, 2009 to February 1, 2014, an initial 100 percent rating was assigned due to the Veteran's prostate cancer diagnosis with active malignancy.  Since February 1, 2014, the Veteran's prostate cancer disability has been rated as 20 percent disabling based on residuals (voiding dysfunction).  The Veteran disagrees with the November 2013 (final reduction) rating decision that reduced his initial disability rating for prostate cancer from 100 to 20 percent.  The Board notes that the November 2013 rating decision reduced the Veteran's rating, effective January 20, 2014.  However, in a November 2014 rating decision, the RO corrected the assigned effective date of the 20 percent rating to February 1, 2014.

This case has already resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's 100 percent and 20 percent evaluations were assigned under DC 7528, malignant neoplasms of the genitourinary system, which assigns a 100 percent for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate genitourinary dysfunction which predominates.

A note after DC 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. 
§ 4.115b, DC 7528, Note.

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  Id.

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344.  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, DC 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992), (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

In the present case, DC 7528 for malignant neoplasms of the genitourinary system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, referable to rating reductions and terminations of 100 percent ratings, are not applicable in this case.

In other words, this is in essence a staged rating case, but it is not a formal reduction case because of the temporal element of DC 7528.  In short, the rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under DC 7528.  As discussed further below, the Board finds that the procedural requirements were properly followed in this case and the "reduction" was by operation of law under DC 7528 in this case.

In so finding, the Board notes that in Tatum v. Shinseki, the Court held that, if the Veteran was receiving no compensation at the time of the reduction, notice under 38 C.F.R. § 3.105(e) was not required.  See 24 Vet. App. 139, 145 (2010).  The Court explained that the plain meaning of 38 C.F.R. § 3.105(e) was that such notice is warranted only where there is a reduction in compensation payments currently being made.  Id.  Similarly, in the precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the General Counsel for VA previously held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  In the Tatum case, a single rating decision on appeal assigned staged 100 percent and 10 percent ratings for prostate cancer residuals under DC 7528, such that there never was any reduction in compensation payments, as no compensation was being paid prior to the rating decision at issue.

However, the facts of Tatum can be distinguished from the present case, such that the Board finds that 38 C.F.R. § 3.105(e) notice is still applicable here.  In this regard, in the present case, unlike the facts of Tatum, there was actually a reduction in the compensation payments being made, as the RO originally assigned a 100 percent rating for prostate cancer in a June 2010 rating decision, and subsequently reduced the rating to 20 percent in a November 2013 rating decision.  In other words, at the time of the November 2013 rating decision that reduced the Veteran's compensation rating from 100 to 20 percent, the Veteran was already in receipt of compensation.  Moreover, this reduction in the rating for prostate cancer reduced the overall level of compensation.  Thus, the procedural requirements of 38 C.F.R. § 3.105(e) are still applicable in the instant case and must be addressed.

In any event, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, the Board notes that the Veteran underwent VA examinations of his prostate cancer residuals in July 2010 and February 2013.  In an April 2013 rating decision, the Veteran's 100 percent evaluation for that disability was proposed to be reduced to 20 percent on the basis of that examination.  The Veteran was informed of his rights, including to a predetermination hearing and to submit additional evidence, in an April 2013 letter.  The AOJ finalized the discontinuance of the Veteran's 100 percent evaluation for prostate cancer residuals in a November 19, 2013 rating decision and assigned a 20 percent rating, effective January 20, 2014.  However, the notification letter was not sent until November 26, 2013, and in a November 2015 rating decision, the RO adjusted the assigned effective date of the reduction to February 1, 2014 because the requisite 60 days had not been provided between the notice letter and the effective date of the reduction

The Veteran's representative has asserted that the initial assignment of the incorrect effective date renders the reduction invalid.  See the Appellant's Brief dated August 2017.  Critically, however, the Veteran received the requisite proposed rating decision in April 2013, followed over seven months later by the November 2013 rating decision, which effectuated the actual reduction.  He had plenty of notice of the proposed reduction, and was afforded appropriate due process prior to the November 2013 rating decision.  Although he was not given the full 60 days prior to the effective date of the reduction, the Board finds that the AOJ subsequently took appropriate action to correct this mistake.  In light of these facts, the Board finds that the particularized procedure for discontinuing the Veteran's 100 percent evaluation for his prostate cancer residuals was appropriately and adequately completed in this case.  See 38 C.F.R. § 3.105(e).

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes there that is no evidentiary basis for continuance of the 100 percent rating for prostate cancer under DC 7528 after February 1, 2014.  See 38 C.F.R. § 4.7.

The evidence of record, including pertinent VA treatment records and VA genitourinary examinations, does not reveal local recurrence or metastasis of the Veteran's malignant neoplasm of the genitourinary system-prostate cancer after February 1, 2014.

Specifically, in the July 2010 VA examination, the examiner noted that the Veteran was diagnosed with prostate cancer in December 2009.  He underwent external beam radiation in March 2010, which continued for twenty-four months.  There was no evidence of local recurrence or metastasis from that time.  Likewise, the Veteran's subsequent February 2013 VA examination and treatment records do not indicate any recurrence or metastasis of prostate cancer.  Similarly, a Disability Benefits Questionnaire (DBQ) submitted in May 2013 by the Veteran, did not demonstrate recurrence or metastasis of the prostate cancer.  Notably, the evidence of record does document urinary frequency symptoms following February 1, 2014.  However, there is no evidence or allegation the Veteran underwent further surgical procedure, radiation, chemotherapy, or other therapeutic procedure after February 1, 2014.

In conclusion, the Board emphasizes that, in accordance with the provisions of DC 7528, the AOJ correctly provided the Veteran with mandatory VA examinations in July 2010 and February 2013, and the 100 percent rating was correctly continued for well over six months after the conclusion of the Veteran's radiation therapy.  The Veteran reported residuals of increased urinary frequency and incontinence following February 1, 2014, but there was no evidence of active prostate cancer and his PSA level did not reveal any active malignancy.

Therefore, given the lack of recurrence or metastasis (spreading) of the prostate cancer on or after February 1, 2014, the initial 100 percent rating for prostate cancer was properly discontinued.  See 38 C.F.R. § 4.115b, DC 7528; Rossiello v. Principi, 3 Vet. App. 430 (1992).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56


ORDER

The discontinuance of the 100 percent evaluation for residuals of prostate cancer was proper.


REMAND

After having considered the matter, and for reasons expressed below, the Board finds that the remaining issues on appeal must be remanded for further development.

As to the service-connected prostate cancer residuals, the Veteran and his representative have repeatedly contended that his urinary symptomatology is significantly worse than was contemplated by the most recent (February 2013) VA examination.  Thus, in order to ensure that the record reflects the current extent of this disability, and to consider the possibility of a higher rating under every potential diagnostic code and theory, a VA examination, with findings responsive to the pertinent rating criteria, is needed.

The matters of entitlement to a TDIU and SMC based upon housebound criteria, to include the discontinuance effective February 1, 2015, are inextricably intertwined with the matter of entitlement to an increased rating for service-connected residuals of prostate cancer.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, these claims must also be remanded.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for a VA examination to determine the extent and severity of the Veteran's service-connected prostate cancer residuals.  

The examiner should discuss any occupational impairment caused by these service-connected residuals of prostate cancer.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

2. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


